Citation Nr: 0425768	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-08 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.	Entitlement to service connection for a bilateral eye 
disability, claimed as corneal abrasions to both eyes.  

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.  

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
disorder.  

5.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder

6.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.  

7.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
strain.  

8.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin 
disorder.  

9.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disorder 
causing pain in multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1989.  

This mater comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating action that denied, 
among other things, the veteran's application to reopen his 
claims for service connection for bilateral knee disorders, 
bilateral ankle disorders, a skin disorder, a low back 
disorder, head aches, and a multiple joint disability that 
had been previously denied in an unappealed rating action of 
October 1989 and June 1992.  In a rating action of May 2002 
the RO denied service connection for corneal abrasions.  In 
April 2004 the veteran appeared and gave testimony at a 
hearing via videoconference from the RO before the 
undersigned.  A transcript of this hearing is of record.  

The issues of service connection for a bilateral knee and 
ankle disorders, a skin disorder, a headache disorder, and a 
low back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no competent evidence of a link between a 
current eye disability and a disease or injury in service.

2.  Bilateral myopic astigmatism and presbyopia are 
developmental in nature.  

3.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a right knee 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

4.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a left knee 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

5.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a right ankle 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

6.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a left ankle 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

7.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a low back 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

8.  The evidence submitted since the RO's final rating action 
of June 1992 denying service connection for a skin disorder 
is not cumulative and must be considered to fairly decide the 
merits of this claim.  

9.  The evidence submitted since the RO's final rating action 
of October 1989 denying service connection for a headache 
disorder is not cumulative and must be considered to fairly 
decide the merits of this claim.  

10.  The evidence submitted since the RO's final rating 
action of October 1989 denying service connection for a 
multiple joint disorder is cumulative.  



CONCLUSIONS OF LAW

1.  A bilateral eye disability, claimed as residuals of 
corneal abrasions, were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(c) (2003).  

2.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a right knee disability is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).  

3.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a left knee disability is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

4.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a right ankle disability is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

5.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a left ankle disability is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

6.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a skin disability is new and material; and the veteran's 
claim for service connection for this disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

7.  The additional evidence received since the unappealed 
rating decision of June 1992 that denied service connection 
for a low back disability is new and material; and the 
veteran's claim for service connection for this disorder is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

8.  The additional evidence received since the unappealed 
rating decision of October 1989 that denied service 
connection for a headache disability is new and material; and 
the veteran's claim for service connection for this disorder 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

9.  The additional evidence received since the unappealed 
rating decision of October 1989 that denied service 
connection for a multiple joint disability is new and 
material; and the veteran's claim for service connection for 
this disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) as amended 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2004).  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a).  

In regard to whether the new and material evidence has been 
submitted to reopen the claims for service connection for 
bilateral knee and ankle disabilities, a skin disorder, a low 
back disorder, and headaches, the U.S. Court of Appeals for 
veterans Claims (Court) has concluded that the VCAA was not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  In view of the Board's 
favorable decision in regard to the veteran's applications to 
reopen these claims, further assistance is unnecessary.  

In regard to the veteran's claim for service connection for a 
corneal abrasion and his application to reopen his claim for 
service connection for a multiple joint disorder based on new 
and material evidence, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112,  (2004), the Court found that a 
VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) (2003) must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id. 

In letters dated in March 2001 and February 2002, the RO 
informed the veteran of the evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
Those letters, in conjunction with the statement of the case 
and the supplemental statements of the case informed the 
appellant of the evidence needed to substantiate his claim 
for service connection for a corneal abrasion and his 
application to reopen his claim for a multiple joint 
disability.  These VCAA letters also informed the veteran who 
was responsible for obtaining what evidence.  The VCAA notice 
letters also told the appellant of his responsibility for 
submitting evidence, and thereby put him on notice to submit 
all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, at 120-121.  However, the Court's 
remedy was a remand so that the notice could be provided.  
The appellant essentially received that remedy when the RO 
provided notice in March 2004.  VA has thereby met its 
obligation to notify the appellant of the evidence needed to 
substantiate his claims and of what evidence he was 
responsible for obtaining.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the above two issues but 
not yet associated with the claims folder.  The veteran has 
not been afforded VA examinations for these disorders.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

With regard to the eye disability claim, there is no 
competent evidence of a relationship between a current 
disability and service.  Therefore, an examination is not 
warranted.  

With regard to the multiple joint claim, the VCAA does not 
require examinations in conjunctions with requests to reopen 
previously denied claims.  See Disabled American Veterans v. 
Secretary, 327 F.3d 1339 (Fed. Cir. 2003).

The Board also notes that in a statement dated in May 2002 
the veteran indicated that he had no additional evidence to 
submit.  

In order to implement the provisions of the VCAA, the 
Secretary of VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003)).  The provisions of these 
regulations, are generally effective November 9, 2000, except 
for portions of the regulations dealing with reopening 
previously denied claims, including the provisions of 
38 C.F.R. § 3.156(a).  66 Fed. Reg. 45,620 (Aug. 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Provisions related to reopening previously denied claims are 
only applicable to claims received on or after August 29, 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Inasmuch as the 
veteran's request to reopen his claims for service connection 
for the disabilities which are the subject of this appeal was 
made prior to that date, the new regulations relative to 
reopening previously denied and final claims are not 
applicable in this instance.  


                               I.  Service Connection for 
Corneal Abrasions

Review of the service medical records reveal that the veteran 
was seen in late April 1983 with complaints of a sudden 
swelling in the right eye and right pupil with redness and 
itching.  The veteran denied any allergies or infection and 
also denied any trauma or foreign body to the eye.  After 
evaluation the assessment was right eye conjunctivitis.  In 
May 1983 the veteran was seen on several occasions with 
complaints that he had something in his left eye.  Valuation 
revealed a defect and an opaque, irregular epithelium.  The 
impression was corneal abrasion in the left eye.  Over the 
course of subsequent treatment in May 1983 the abrasion was 
said to be healing well and was eventually assessed as 
healed.  At that time the epithelium defect was fully covered 
and flat.  

In April 1985 the veteran was seen after he suffered a trauma 
to the left eye and underwent a positive fluoroscopic test.  
The veteran said that the left eye was painful and felt like 
there was something in the eye.  The eye was also sensitive 
to light.  Evaluation revealed a clear conjunctiva and a mild 
ciliary flash.  The impression was healed corneal abrasion.  
When seen later in April 1985 the veteran said that the eye 
felt scratchy.  The impression was healing corneal ulcer with 
mild iritis.  On the veteran's June 1989 examination prior to 
separation from service the eyes were evaluated as normal on 
clinical evaluation.  The veteran's visual acuity was 20/25 
in each eye corrected to 20/20 in each eye.  The veteran was 
reported to have a mild refractive error corrected with 
glasses.  He was also reported to have a mild divergent 
squint in the left eye.

On a reserve officer training candidate (ROTC) examination in 
November 1991 the veteran's eyes were evaluated as normal.  
His visual acuity was 20/20-1 in the right eye and 20/40-2 in 
the left eye, corrected to 20/20-1 in the right eye and 20/40 
in the left eye.  A diagnosis of refractive error was 
reported.  

During an eye evaluation conducted at a service facility in 
April 1992 the veteran complained of problems with near and 
distant vision.  The veteran corrected visual acuity was 
20/25 in the right eye and 20/30+ in the left eye.  The 
assessments were compound myopic astigmatism and presbyopia.  

On an evaluation in November 1994 the veteran's corrected 
visual acuity was 20/20 in each eye.  The assessments 
included stable presbyopia and constant left exotropia but 
with alternation.  It was noted that the right eye was 
preferred.  During an eye evaluation in April 1997 it was 
reported that the veteran had no problems.  The corneas were 
clear and visual acuity was 20/20 bilaterally.  It was noted 
that the appearance of the eye suggested glaucoma.  Alternate 
exotropia was also assessed as was presbyopia.  

After an evaluation in September 1998 the cornea were 
described as clear.  Visual acuity was 20/20 bilaterally.  
The assessment was no abnormalities with presbyopia.  Similar 
findings were noted on a February 2001 eye evaluation and the 
assessment was presbyopia.  

During his April 2004 hearing before the undersigned the 
veteran said that he suffered corneal abrasions to both eyes 
during service as a result of being struck in the eye by 
branches and twigs.  He said that doctors told him that 
because of these eye injuries he might have developed an eye 
dominance condition in which he does not fully use each eye.  
He said that he had a problem with tearing and he also said 
that his vision was becoming less acute over time.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability diagnosed after service when the evidence 
indicates that such had its onset during service. 38 C.F.R. § 
3.303(d).  Under 38 C.F.R. § 3.303(c) (2003) congenital or 
developmental disorders, including refractive errors of the 
eyes, are not diseases or injuries for the purpose of VA 
disability compensation.

The evidence shows that the veteran sustained corneal 
abrasions to the left eye on two occasions during service.  
He was also noted to have conjunctivitis in the right eye on 
one occasion during service; however, no corneal abrasion to 
that eye during service is indicated by the service medical 
records.  

In any event, the veteran's corneal abrasions in his left eye 
were noted to have healed during service and no residuals of 
these injuries, nor of his right eye conjunctivitis, were 
noted on the veteran's examination prior to service discharge 
The several subsequent eye evaluations after service 
identified no residuals of the corneal abrasions or 
conjunctivitis.  

The veteran has been noted to have refractive error as well 
as myopia and presbyopia on post service evaluations.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable law.  38 C.F.R. § 3.303(c) (2003).  
There is also no competent evidence linking the astigmatism, 
exotropia, myopia, suspected glaucoma, or presbyopia to a 
disease or injury in service (aside from the question of 
whether some of these diagnoses represent refractive error).  
The veteran has testified to a belief that current eye 
disability is a residual of the corneal abrasions, but as a 
lay person he lacks the medical expertise needed to express a 
competent opinion as to medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In view of the above, service connection for a bilateral eye 
disability, claimed as corneal abrasions, is not warranted.  

II.	New and Material Evidence to Reopen Claims For 
Service Connection

The evidence that was of record when the RO denied service 
connection for headaches, painful joints, a skin disorder, a 
back disorder, and bilateral ankle and knee disabilities in 
October 1989 and June 1992 may be briefly summarized.  

The veteran's service medical records revealed occasional 
treatment for headaches, neck pain, right shoulder pain, and 
for a low back strain that was assessed to be a low back 
strain, but the service medical records made no reference to 
any ankle or knee complaints.  Service medical records also 
reflect occasional treatment for skin complaints assessed as 
folliculitis barbae, skin rashes, and a sebaceous cyst.  No 
relevant abnormalities were reported on the veteran's June 
1989, examination prior to service discharge.  In the 
physician's summary it was reported that the veteran 
sustained a right shoulder sprain while in the service.  It 
was also noted that the veteran complained of pain in the 
ankles while running.  

On a service department examination conducted in November 
1991, no relevant abnormalities were noted.  In the 
physician's summary it was reported that the veteran had had 
frequent headaches in the past.  He was also noted to have 
occasional stiffness and pain in the neck, elbows, shoulders 
and knees.  The examination report also contained a history 
of "frequent joint pains and stiffness secondary to 
arthritis (neck, elbows, shoulders, knees)".  The diagnoses 
included degenerative joint disease.  

The veteran was seen at a military medical facility during 
the period from February to May 1992 for complaints of joint 
pain involving the knees and ankles.  A bone scan conducted 
in February 1992 revealed a benign bone growth on the 
posterior right femur.  

The evidence associated with the claims folder subsequent to 
the unappealed rating actions of 1989 and 1992 that denied 
service connection for headaches, painful joints, a skin 
disorder, a back disorder, and bilateral ankle and knee 
disabilities includes clinical records from a service 
department medical facility that reflect occasional treatment 
for ankle pain and frequent treatment for bilateral knee pain 
during the period from 1992 to 2000.  A diagnosis of mild 
degenerative joint disease in the knees was noted.  In 
November 2000 the veteran was found to have a tear of the 
posterior horn of the left knee medial meniscus.  Subsequent 
treatment for knee complaints was reported.  

VA clinical records reflect outpatient treatment during the 
period from 2000 to 2002 for various disorders including knee 
pain, dermatitis, headaches, and degenerative joint disease.  

During the April 2004 hearing the veteran said that he had 
severe problems with his knees and ankles during service 
which had continued up to the present.  The veteran reported 
having numerous traumas to his joints while on active duty 
and indicated that he had many minor injuries and trauma 
during his frequent in-service parachute jumps.  He also said 
that he experienced numerous skin outbreaks during service 
and that he had experienced similar skin problems ever since 
service discharge.  He said that his skin problems were 
especially severe in the spring and summer.  

In addition the veteran reported having a problem with 
headaches since his period of service and he stated that he 
had sustained several head injuries while in the military, 
including one concussion.  He testified that he injured his 
low back while on active duty and was assessed as having a 
low back strain at that time.  The veteran said that he has 
suffered significant pain in the low back ever since.  The 
veteran's representative pointed out that the service medical 
records did refer to shoulder complaints while he was on 
active duty.  The veteran said that he now had arthritis of 
the shoulders and said that he first received post service 
treatment for his shoulders in 1994-1995.  

Once a denial of service connection becomes final, the claim 
cannot be subsequently reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108 (West 2002).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new and material evidence.  
First, the Board must determine whether the evidence is "new 
and material".  Second, if the Board determines that the 
veteran has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the claim 
in the light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for a disability initially 
diagnosed after service may be service connected if the 
evidence demonstrates that it had its onset during service.  
38 C.F.R. § 3.303(d) (2003).  

The basis for the RO s 1989 and 1992 denials of service 
connection for bilateral knee and ankle disabilities, 
headaches, a skin disorder, headaches, and a low back 
disorder was, essentially, that the evidence did not show the 
existence of chronic headaches or chronic disorders involving 
the back, knees, skin, ankles during service and also did not 
show arthritis in the knees within one year following 
separation from service.  The evidence added to the record 
since the 1989 and 1992 rating actions demonstrates that the 
veteran has continued to have treatment for these disorders 
over the years from the early 1990s on.  

Moreover, at the veteran's 2004 hearing he reported that he 
had continued to have problems with his knees, ankles, low 
back, and skin, as well as from headaches ever since service 
discharge.  He also gave a history of numerous traumas due to 
parachuting during service and stated his belief that many of 
the disorders currently at issue on this appeal had their 
origin in injuries due to parachute jumping.  He also 
reported treatment at a VA facility for these disabilities in 
the years immediately following discharge.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The above evidence, including the veteran's recent hearing 
testimony, made of record since the RO's prior unappealed 
denials of service connection for bilateral knee and ankle 
disabilities, headaches, a skin disorder, headaches, and a 
low back disorder provides evidence of a link between these 
disabilities.   

There was previously no such evidence of a link between these 
disabilities and service.  As such, this new evidence must be 
considered to decide the claim of service connection for 
bilateral knee and ankle disabilities, a low back disability, 
a skin disorder, and headaches.  Accordingly, the Board finds 
that new and material evidence has been received sufficient 
to reopen the claims of entitlement to service connection for 
bilateral knee and ankle disabilities, a low back disability, 
a skin disorder, and headaches.

However, the Board notes that no clinical evidence has been 
submitted regarding the claim for service connection for 
multiple joint disability since the earlier unappealed rating 
action that denied this claim October 1989.  While the 
veteran's representative did refer in passing to the entries 
in the service medical records regarding shoulder complaints 
at the recent hearing, this evidence is cumulative of earlier 
evidence since the in-service evidence of shoulder complaints 
during service was available to the RO at the time of the 
earlier rating action.  

The veteran has also testified that he began to receive 
treatment for shoulder disabilities in 1994-1995, about 5-6 
years after his service discharge.  

This evidence is new since it was not of record at the time 
of the veteran's prior denial of service connection for 
multiple joint disability, but it does not establish the 
existence of a chronic multiple joint disorder as a result of 
service.  Such evidence does not raise any reasonable 
possibility of changing the previous outcome, and need not be 
considered to fairly decide this claim for service 
connection.  It is therefore not material.  Accordingly, the 
Board finds that no new and material evidence has been 
received sufficient to reopen the claim of entitlement to 
service connection for a multiple joint disorder.













							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a bilateral eye 
disability, claimed as corneal abrasions to both eyes, is 
denied.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a right knee disorder is granted.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a left knee disorder is granted.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a right ankle disorder is granted.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a left ankle disorder is granted.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a low back disorder is granted.  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a skin disorder is granted  

New and material evidence having been submitted, the 
veteran's application to reopen his claim for service 
connection for a headache disorder is granted  

New and material evidence not having been submitted, the 
veteran's application to reopen his claim for service 
connection for a multiple joint disorder is denied.  


REMAND

In view of the above decision by the Board reopening the 
veteran's claims for service connection for bilateral knee 
disorder and ankle disorders, a low back disorder, a skin 
disorder, and a headache disorder, the RO must now adjudicate 
the veteran's claims for service connection for these 
disabilities on a de novo basis.  

The Board finds that medical examinations are also necessary.  
Although the veteran testified to a continuity of 
symptomatology since service, an examination is needed so 
that medical professionals can express competent opinions as 
to the relationship between current disability and events in 
service.  38 U.S.C.A. § 5103A(d).

This case is therefore REMANDED for the following actions:  

  The RO should schedule the veteran for 
an orthopedic examination to ascertain 
the etiology of any current knee, ankle, 
or low back disability.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  At the conclusion of the 
examination, the examiner should render 
opinions with a rationale, as to whether 
it is at least as likely as not (50 
percent probability or more) that any 
current knee, ankle, or low back 
disability had its onset during service 
or is otherwise related to a disease or 
injury in service.  

  The veteran should be afforded a 
dermatology examination to determine the 
etiology of any current skin disability.  
The claims file should be made available 
to the examiner for review in conjunction 
with the examination.  At the conclusion 
of the examination, the examiner should 
render opinions with rationale, as to 
whether it is at least as likely as not 
that any current skin disability had its 
onset in service or is otherwise related 
to disease or injury in service.  

  The veteran should also be afforded a 
neurology examination to determine the 
etiology of the veteran's headaches.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the examination.  At the conclusion 
of the examination, the examiner should 
render an opinion with rationale, as to 
whether it is at least as likely as not 
that any current headache disorder is the 
result of a disease or injury in service.  

  Then, the RO should adjudicate the 
claims on a de novo basis.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



